Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/2021 and 05/10/2022 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1
first logic coupled with the memory array, wherein the first logic is configured to generate a first error correction code for data associated with a first command received from a host device and subsequently detect one or more errors in the data based at least in part on a second command being received from the host device; 

second logic coupled with the memory array and the first logic, wherein the second logic is configured to correct the one or more errors in the data determined by the first logic; and 

third logic coupled with the first logic and the second logic, wherein the third logic comprises a counter that is configured to be incremented based at least in part on the first logic detecting the one or more errors in the data, the second logic correcting the one or more errors in the data, or both.
Claim 2
the first logic is configured to store the first error correction code to a second portion of the memory array and determine the one or more errors in the data using the first error correction code.
Claim 3
the third logic is configured to output an indication associated with a value of the counter to the host device based at least in part on the value satisfying a threshold value or in response to receiving a request from the host device
Claim 5
the third logic is configured to store the threshold value based at least in part on an indication of the threshold value received from the host device.
Claim 6
the third logic is configured to store multiple threshold values, each of the multiple threshold values corresponding to a respective application associated with a respective set of data at the memory array; or corresponding to a respective portion of the memory array, or any combination thereof.
Claim 7
a controller configured to cause the apparatus to: 

receive, from a host device, an indication of a first threshold quantity of errors for first data at the array of memory cells, wherein the first threshold quantity of errors is based at least in part on a first application associated with the first data; 

determine a set of errors in the first data as retrieved from the array of memory cells; 

determine that the set of errors satisfies the first threshold quantity of errors; and 

transmit, to the host device, an indication that the first threshold quantity of errors has been satisfied.
Claim 8
the controller is further configured to cause the apparatus to: retrieve the first data from a bank of the array of memory cells, wherein determining that the set of errors satisfies the first threshold quantity of errors is based at least in part on the set of errors being associated with the bank.
Claim 9
the controller is further configured to cause the apparatus to: 

increment a counter for each error of the set of errors in the first data based at least in part on determining the set of errors; and 

operate, based at least in part on incrementing the counter for each error of the set of errors, the apparatus in a first mode in which the apparatus refrains from executing access commands for the array of memory cells.
Claim 10
the controller is further configured to cause the apparatus to: adjust a refresh rate for the array of memory cells based at least in part on detecting the set of errors.
Claim 11
the controller is further configured to cause the apparatus to: identify a temperature of the array of memory cells; and transmit, to the host device, an indication of the temperature of the array of memory cells based at least in part on detecting the set of errors.
Claim 12
the controller is further configured to cause the apparatus to: receive, from the host device, an indication of a second threshold quantity of errors for second data, wherein the second threshold quantity of errors is based at least in part on a second application associated with the second data, and wherein the second threshold quantity of errors is different than the first threshold quantity of errors.
Claim 13
the controller is configured to cause the apparatus to: receive a signal that indicates to perform the determination that the set of errors satisfies the first threshold quantity of errors, or to transmit the indication that the first threshold quantity of errors has been satisfied, or any combination thereof.
Claim 16
a controller configured to cause the apparatus to: 

receive, from a host device, an access command for accessing data at the array of memory cells; 

determine that the access command includes an error using the error correction code logic and based at least in part on an error detection code associated with the access command; and 

perform one or more self-refresh operations based at least in part on determining that the access command includes the error.
Claim 17
the controller is configured to cause the apparatus to:

receive, from the host device, a second access command for accessing second data at the array of memory cells; 

determine that the second access command does not include an error using the error correction code logic and based at least in part on a second error detection code associated with the second access command; and 

execute the second access command based at least in part on determining that the second access command does not include an error.
Claim 18
the controller is further configured to cause the apparatus to: transmit, to the host device, an indication that the second access command is error-free based at least in part on determining that the second access command does not include an error.
Claim 19
the controller is further configured to cause the apparatus to: 

refrain from executing the access command based at least in part on determining that the access command includes the error; or 

transmit, to the host device, an indication that the error was detected in the access command based at least in part on determining that the access command includes the error.
Claim 20
the controller is further configured to cause the apparatus to: receive, from the host device, an indication to exit from a state in which the apparatus refrains from executing commands from the host device, wherein the indication to exit from the state is based at least in part on the error being correctable.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes an apparatus.

The claimed invention, regarding claim 1 as representative, recites features such as: detect one or more errors in the data based at least in part on a second command being received from the host device, and correct the one or more errors in the data.

The prior art of record (Lovelace, U.S. Publication 2014/0211579, Milton et al., U.S. Publication 2014/028166, and Wyatt et al. U.S. Publication 20030172328, as examples of such prior art) do not teach the same.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111